FRANK, Acting Chief Judge.
Reggie Farrior appeals from his judgment and sentence for handling and fondling a child under sixteen years of age. We affirm the judgment and sentence, but strike that portion of probation condition (12) requiring Farrior to pay for drug testing because it was not pronounced orally at sentencing. See Tremaine v. State, 698 So.2d 1385 (Fla. 2d DCA 1997). We do not strike probation condition (4) because it did not require oral pronouncement. See Houston v. State, 701 So.2d 372 (Fla. 2d DCA 1997).
PATTERSON and ALTENBERND, JJ., concur.